            Case 1:19-cv-01121-AT Document 1 Filed 02/05/19 Page 1 of 4
	
	
	
	
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 LARRY SINGER,
                                Plaintiff,
                                                              Docket No. 1:19-cv-1121
        - against -
                                                              JURY TRIAL DEMANDED

 COGNITIVE APPLICATIONS INC.

                                Defendant.


                                          COMPLAINT

       Plaintiff Larry Singer (“Singer” or “Plaintiff”) by and through his undersigned counsel,

as and for his Complaint against Defendant Cognitive Applications Inc. (“Cognitive” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph musician Eddie Van Halen owned and registered by Singer, a

professional photographer. Accordingly, Singer seeks monetary relief under the Copyright Act of

the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant transacts business in New York.
             Case 1:19-cv-01121-AT Document 1 Filed 02/05/19 Page 2 of 4
	
	
	
	
       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Singer is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 1941 NE 43rd Court, Fort

Lauderdale, Florida 33308.

       6.      Upon information and belief, Cognitive is a foreign business corporation

organized and existing under the laws of the State of Delaware, with a place of business at 631

Lexington Avenue, 15th Floor, New York, New York 10022. Upon information and belief

Cognitive is registered with the New York State Department of State to do business in the State

of New York. At all times material hereto, Cognitive has owned and operated a website at the

URL: www.CogApp.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Singer photographed musician Eddie Van Halen (the “Photograph”). A true and

correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Singer is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-135-560.

       B.      Defendant’s Infringing Activities

       10.     Cognitive ran the Photograph on the Website. See https://www.cogapp.com/work-

at-cogapp/. A screenshot of the Photograph on the Website is attached hereto as Exhibit B.
                Case 1:19-cv-01121-AT Document 1 Filed 02/05/19 Page 3 of 4
	
	
	
	
          11.     Cognitive did not license the Photograph from Plaintiff for its Website, nor did

Cognitive have Plaintiff’s permission or consent to publish the Photograph on its Website.

                                 CLAIM FOR RELIEF
                      (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                 (17 U.S.C. §§ 106, 501)

          12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.     Cognitive infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Cognitive is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.     Upon information and belief, the foregoing acts of infringement by Cognitive

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests judgment as follows:

          1.      That Defendant Cognitive be adjudged to have infringed upon Plaintiff’s

                  copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;
            Case 1:19-cv-01121-AT Document 1 Filed 02/05/19 Page 4 of 4
	
	
	
	
       2.     Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits, gains or

              advantages of any kind attributable to Defendant’s infringement of Plaintiff’s

              Photograph;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded punitive damages for copyright infringement;

       5.     That Plaintiff be awarded attorney’s fees and costs;

       6.     That Plaintiff be awarded pre-judgment interest; and

       7.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       February 5, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                            Attorneys for Plaintiff Larry Singer

	
	
